
	
		I
		111th CONGRESS
		1st Session
		H. R. 2250
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Armed Services,
			 Science and Technology,
			 Natural Resources, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To immediately provide for domestic energy production and
		  jobs and to pursue alternatives in renewable energy.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Independence Now Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Refineries
					Subtitle A—Tax Incentives
					Sec. 101. Issuance of guidance.
					Sec. 102. Tax-exempt financing of domestic use oil refinery
				facilities.
					Sec. 103. Designation and availability of Federal lands for oil
				and natural gas refineries.
					Subtitle B—Availability of Federal Lands
					Sec. 111. Definitions.
					Sec. 112. State participation and presidential
				designation.
					Sec. 113. Process coordination and rules of
				procedure.
					Sec. 114. Alternative uses of land.
					Title II—Nuclear Energy
					Sec. 201. Waste confidence.
					Sec. 202. ASME Nuclear Certification credit.
					Title III—Drilling
					Subtitle A—Tax provisions
					Sec. 301. Credit for producing fuel from nonconventional
				sources to apply to gas produced onshore from formations more than 15,000 feet
				deep.
					Sec. 302. Tax credit for carbon dioxide captured from
				industrial sources and used in enhanced oil and natural gas
				recovery.
					Subtitle B—Termination of congressional moratoria on oil and
				gas development on the outer Continental Shelf
					Sec. 311. Termination of laws prohibiting expenditures for oil
				and natural gas leasing and preleasing activities regarding areas of the Outer
				Continental Shelf.
					Subtitle C—Oil and gas development on the Coastal Plain of
				Alaska
					Sec. 321. Short title.
					Sec. 322. Definitions.
					Sec. 323. Leasing program for lands within the Coastal
				Plain.
					Sec. 324. Lease sales.
					Sec. 325. Grant of leases by the Secretary.
					Sec. 326. Lease terms and conditions.
					Sec. 327. Coastal plain environmental protection.
					Sec. 328. Expedited judicial review.
					Sec. 329. Federal and State distribution of
				revenues.
					Sec. 330. Rights-of-way across the Coastal Plain.
					Sec. 331. Conveyance.
					Sec. 332. Local government impact aid and community service
				assistance.
					Title IV—Other provisions
					Sec. 401. Modification of renewable electricity production
				credit for biomass facilities.
					Sec. 402. Elimination of other restrictions on use of energy
				alternatives.
					Sec. 403. Increased credit for certain vehicles acquired from
				domestic corporations.
					Title V—Coal-to-liquid fuel
					Subtitle A—Coal-to-liquid fuel activities
					Sec. 501. Short title.
					Sec. 502. Definitions.
					Sec. 503. Coal-to-liquid fuel loan guarantee
				program.
					Sec. 504. Coal-to-liquid facilities loan program.
					Sec. 505. Location of coal-to-liquid manufacturing
				facilities.
					Sec. 506. Strategic Petroleum Reserve.
					Sec. 507. Authorization to conduct research, development,
				testing, and evaluation of assured domestic fuels.
					Sec. 508. Coal-to-liquid long-term fuel procurement and
				Department of Defense development.
					Sec. 509. Report on emissions of Fischer-Tropsch products used
				as transportation fuels.
					Subtitle B—Amendments to the Internal Revenue Code of
				1986
					Sec. 511. Credit for investment in coal-to-liquid fuels
				projects.
					Sec. 512. Temporary expensing for equipment used in
				coal-to-liquid fuels process.
					Sec. 513. Extension of alternative fuel credit for fuel derived
				from coal through the Fischer-Tropsch process.
					Sec. 514. Modifications to enhanced oil recovery
				credit.
					Sec. 515. Allowance of enhanced oil, natural gas, and coalbed
				methane recovery, and capture and sequestration credit against the alternative
				minimum tax.
					Title VI—Incentivizing the Extraction and Processing of Oil
				Shale
					Sec. 601. Incentives for extraction and processing of oil
				shale.
					Title VII—Land for Biofuel Production
					Sec. 701. Lease of public lands for production of renewable
				biomass for biofuels.
				
			2.FindingsCongress finds the following:
			(1)Over the course of the past few years, gas
			 prices have fluctuated from a cost as low as $2 per gallon to as high as over
			 $4 per gallon.
			(2)Volatile fuel
			 costs present daunting challenges to American families, small businesses and
			 corporations making it difficult to budget and plan efficiently.
			(3)Hidden taxes on
			 American oil companies provide an unfair advantage to foreign competitors. This
			 serves only to increase dependence on foreign oil and eliminate domestic
			 jobs.
			(4)The Federal
			 regulations that restrict drilling impose prohibitive costs on the development
			 of new sources of energy, artificially inflating the price of oil and
			 gasoline.
			(5)It has been
			 estimated that oil shale deposits in Colorado, Utah, and Wyoming hold as little
			 as 1.8 trillion barrels of oil and as many as 8 trillion barrels.
			(6)The United States
			 is the only Nation in the world that has gone to such great lengths to restrict
			 its own energy supply.
			(7)It is estimated
			 that 19 billion barrels of oil exist untouched within areas that the United
			 States has restricted from drilling. This is equivalent to nearly 30 years
			 worth of current imports of oil from our second largest foreign source of oil,
			 Saudi Arabia.
			(8)The Federal
			 gasoline tax contributes to the burden of high prices for American families,
			 business, and truckers.
			(9)While many oil
			 companies do hold leases on various plots of land, the most promising areas for
			 oil and gas development, such as the Arctic National Wildlife Refuge and the
			 Outer Continental Shelf, are currently off limits.
			(10)Expanding
			 drilling in these areas would create an upwards of 750,000 well-paying,
			 long-term, privately funded American jobs.
			(11)Allowing private
			 parties to delay, or even halt, the construction of new refineries through
			 litigation over the National Environmental Policy Act of 1969’s Environmental
			 Impact Statement requirement reduces the supply of gas thus raising gas
			 prices.
			(12)Food sources
			 should not be used for the production of fuel, driving up food prices. Rather,
			 it is essential to designate specific land for biofuels while investing in
			 technology that can produce ethanol from nonfood sources.
			(13)It is necessary
			 to invest in emission-free energy sources, such as wind and solar energy
			 technologies, to prepare for the future.
			(14)Extending the
			 biomass tax credit from only producers who sell their power into the grid, to
			 also producers who use that energy on-site, will increase the number of
			 Americans and American companies eligible for tax credits.
			(15)Promoting locally
			 produced greener biofuels will encourage private ownership as well as a more
			 environmentally friendly energy source.
			IRefineries
			ATax
			 Incentives
				101.Issuance of
			 guidanceThe Secretary of the
			 Treasury shall, not later than 60 days after the date of the enactment of this
			 Act, prescribe the regulations described in paragraph (1) of section 179C(b) of
			 the Internal Revenue Code of 1986 (relating to election to expense certain
			 refineries).
				102.Tax-exempt
			 financing of domestic use oil refinery facilities
					(a)In
			 general
						(1)Treatment as
			 exempt facility bondSubsection (a) of section 142 of the
			 Internal Revenue Code of 1986 (relating to exempt facility bond) is amended by
			 striking or at the end of paragraph (14), by striking the period
			 at the end of paragraph (15) and inserting , and, and by
			 inserting at the end the following new paragraph:
							
								(16)domestic use oil
				refinery
				facilities.
								.
						(2)Domestic use oil
			 refinery facilitiesSection 142 of such Code is amended by adding
			 at the end the following new subsection:
							
								(n)Domestic use oil
				refinery facilities
									(1)In
				generalFor purposes of subsection (a)(16), the term
				domestic use oil refinery facility means any facility in the
				United States—
										(A)which processes
				liquid fuel from crude oil, and
										(B)all of the output
				of which it is reasonably certain ultimate consumption will occur in the United
				States.
										(2)Election to
				terminate tax-exempt bond financing by certain refineriesIn the case of a facility financed with
				bonds which would cease to be tax-exempt by reason of the failure to meet the
				domestic use requirement of this subsection, rules similar to the rules of
				subsection (f)(4) shall apply for purposes of this
				section.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					103.Designation and
			 availability of Federal lands for oil and natural gas refineries
					(a)DesignationWithin
			 18 months after the date of enactment of this Act, the President shall
			 designate at least ten sites on Federal lands that are suitable for the siting
			 of an oil refinery or natural gas refinery (or both).
					(b)Availability of
			 landsWithin 24 months after the date of enactment of this Act,
			 the President shall make each site designated under subsection (a) available to
			 the private sector for construction of an oil refinery or natural gas refinery
			 (or both), as appropriate.
					BAvailability of
			 Federal Lands
				111.DefinitionsFor purposes of this subtitle—
					(1)the term base
			 closure law means the Defense Base Closure and Realignment Act of 1990
			 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II
			 of the Defense Authorization Amendments and Base Closure and Realignment Act
			 (Public Law 100–526; 10 U.S.C. 2687 note);
					(2)the term
			 closed military installation means a military installation closed
			 or approved for closure pursuant to a base closure law;
					(3)the term
			 designated refinery means a refinery designated under section
			 112(a);
					(4)the term Federal refinery
			 authorization—
						(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
						(B)includes any
			 permits, special use authorizations, certifications, opinions, or other
			 approvals required under Federal law with respect to siting, construction,
			 expansion, or operation of a refinery;
						(5)the term
			 refinery means—
						(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or other fuel;
			 or
						(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline, diesel, or other liquid fuel as its primary
			 output;
						(6)the term
			 Secretary means the Secretary of Energy; and
					(7)the term
			 State means a State, the District of Columbia, the Commonwealth of
			 Puerto Rico, and any other territory or possession of the United States.
					112.State
			 participation and presidential designation
					(a)Designation
			 requirementNot later than 90 days after the date of enactment of
			 this Act, the President shall designate no less than 3 closed military
			 installations, or portions thereof, subject to subsection (c)(2), that are
			 appropriate for the purposes of siting a refinery.
					(b)Analysis of
			 refinery sitesIn considering any site for possible designation
			 under subsection (a), the President shall conduct an analysis of—
						(1)the availability
			 of crude oil supplies to the site, including supplies from domestic production
			 of shale oil and tar sands and other strategic unconventional fuels;
						(2)the distribution
			 of the Nation’s refined petroleum product demand;
						(3)whether such site
			 is in close proximity to substantial pipeline infrastructure, including both
			 crude oil and refined petroleum product pipelines, and potential infrastructure
			 feasibility;
						(4)the need to
			 diversify the geographical location of the domestic refining capacity;
						(5)the effect that
			 increased refined petroleum products from a refinery on that site may have on
			 the price and supply of gasoline to consumers;
						(6)the impact of
			 locating a refinery on the site on the readiness and operations of the Armed
			 Forces; and
						(7)such other factors
			 as the President considers appropriate.
						(c)Sale or
			 disposal
						(1)DesignationExcept
			 as provided in paragraph (2), until the expiration of 2 years after the date of
			 enactment of this Act, the Federal Government shall not sell or otherwise
			 dispose of the military installations designated pursuant to subsection
			 (a).
						(2)Governor’s
			 objectionNo site may be used for a refinery under this subtitle
			 if, not later than 60 days after designation of the site under subsection (a),
			 the Governor of the State in which the site is located transmits to the
			 President an objection to the designation, unless, not later than 60 days after
			 the President receives such objection, the Congress has by law overridden the
			 objection.
						(d)Redevelopment
			 authorityWith respect to a closed military installation, or
			 portion thereof, designated by the President as a potentially suitable refinery
			 site pursuant to subsection (a)—
						(1)the redevelopment
			 authority for the installation, in preparing or revising the redevelopment plan
			 for the installation, shall consider the feasibility and practicability of
			 siting a refinery on the installation; and
						(2)the
			 Secretary of Defense, in managing and disposing of real property at the
			 installation pursuant to the base closure law applicable to the installation,
			 shall give substantial deference to the recommendations of the redevelopment
			 authority, as contained in the redevelopment plan for the installation,
			 regarding the siting of a refinery on the installation.
						113.Process
			 coordination and rules of procedure
					(a)Designation as
			 Lead Agency
						(1)In
			 generalThe Department of Energy shall act as the lead agency for
			 the purposes of coordinating all applicable Federal refinery authorizations and
			 related environmental reviews with respect to a designated refinery.
						(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Secretary and
			 comply with the deadlines established by the Secretary.
						(b)Schedule
						(1)Secretary’s
			 authority to set scheduleThe Secretary shall establish a
			 schedule for all Federal refinery authorizations with respect to a designated
			 refinery. In establishing the schedule, the Secretary shall—
							(A)ensure expeditious
			 completion of all such proceedings; and
							(B)accommodate the
			 applicable schedules established by Federal law for such proceedings.
							(2)Failure to meet
			 scheduleIf a Federal or State administrative agency or official
			 does not complete a proceeding for an approval that is required for a Federal
			 refinery authorization in accordance with the schedule established by the
			 Secretary under this subsection, the applicant may pursue remedies under
			 subsection (d).
						(c)Consolidated
			 RecordThe Secretary shall, with the cooperation of Federal and
			 State administrative agencies and officials, maintain a complete consolidated
			 record of all decisions made or actions taken by the Secretary or by a Federal
			 administrative agency or officer (or State administrative agency or officer
			 acting under delegated Federal authority) with respect to any Federal refinery
			 authorization. Such record shall be the record for judicial review under
			 subsection (d) of decisions made or actions taken by Federal and State
			 administrative agencies and officials, except that, if the Court determines
			 that the record does not contain sufficient information, the Court may remand
			 the proceeding to the Secretary for further development of the consolidated
			 record.
					(d)Judicial
			 Review
						(1)In
			 generalThe United States Court of Appeals for the District of
			 Columbia shall have original and exclusive jurisdiction over any civil action
			 for the review of—
							(A)an order or
			 action, related to a Federal refinery authorization, by a Federal or State
			 administrative agency or official; and
							(B)an alleged failure
			 to act by a Federal or State administrative agency or official acting pursuant
			 to a Federal refinery authorization.
							The failure
			 of an agency or official to act on a Federal refinery authorization in
			 accordance with the Secretary’s schedule established pursuant to subsection (b)
			 shall be considered inconsistent with Federal law for the purposes of paragraph
			 (2) of this subsection.(2)Court
			 actionIf the Court finds that an order or action described in
			 paragraph (1)(A) is inconsistent with the Federal law governing such Federal
			 refinery authorization, or that a failure to act as described in paragraph
			 (1)(B) has occurred, and the order, action, or failure to act would prevent the
			 siting, construction, expansion, or operation of the designated refinery, the
			 Court shall remand the proceeding to the agency or official to take appropriate
			 action consistent with the order of the Court. If the Court remands the order,
			 action, or failure to act to the Federal or State administrative agency or
			 official, the Court shall set a reasonable schedule and deadline for the agency
			 or official to act on remand.
						(3)Secretary’s
			 actionFor any civil action brought under this subsection, the
			 Secretary shall promptly file with the Court the consolidated record compiled
			 by the Secretary pursuant to subsection (c).
						(4)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
						(5)Attorney’s
			 feesIn any action challenging a Federal refinery authorization
			 that has been granted, reasonable attorney’s fees and other expenses of
			 litigation shall be awarded to the prevailing party. This paragraph shall not
			 apply to any action seeking remedies for denial of a Federal refinery
			 authorization or failure to act on an application for a Federal refinery
			 authorization.
						114.Alternative uses
			 of landAny land designated
			 under section 112(a) that has not been used for an oil refinery within 10 years
			 after such designation shall be made available for leasing for renewable energy
			 development purposes, such as wind or solar energy installations or an ethanol
			 refinery.
				IINuclear
			 Energy
			201.Waste
			 confidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 on the grounds that
			 sufficient capacity does not exist, or will not become available on a timely
			 basis, for disposal of spent nuclear fuel or high-level radioactive waste from
			 the facility for which the license, permit, or other authorization is
			 sought.
			202.ASME Nuclear
			 Certification credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45R.ASME Nuclear
				Certification credit
							(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
							(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
								(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
								(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
									(A)for any facility
				which uses nuclear energy to produce electricity, and
									(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
									(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
								(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
								(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
								(d)Special
				rules
								(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
								(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
								(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2021.
							.
				(b)Conforming
			 amendments(1)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
						
							(36)the ASME Nuclear Certification credit
				determined under section
				45R(a).
							.
					(2)Subsection (a) of section 1016
			 (relating to adjustments to basis) is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				45R(e)(1).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code (relating to other credits) is amended
			 by adding at the end the following new item:
					
						
							Sec. 45R. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2009.
				IIIDrilling
			ATax
			 provisions
				301.Credit for
			 producing fuel from nonconventional sources to apply to gas produced onshore
			 from formations more than 15,000 feet deep
					(a)In
			 generalSubparagraph (B) of
			 section 45K(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (i), by striking and at
			 the end of clause (ii) and inserting or, and by inserting after
			 clause (ii) the following new clause:
						
							(iii)an onshore well from a formation more than
				15,000 feet deep,
				and
							.
					(b)Eligible deep
			 gas wellsSection 45K of such Code is amended by adding at the
			 end the following new subsection:
						
							(h)Eligible deep
				gas wellsIn the case of a
				well producing qualified fuel described in subsection (c)(1)(B)(iii)—
								(1)for purposes of subsection (e)(1)(A), such
				well shall be treated as drilled before January 1, 1993, if such well is
				drilled after the date of the enactment of this subsection, and
								(2)subsection (e)(2) shall not
				apply.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
					302.Tax credit for
			 carbon dioxide captured from industrial sources and used in enhanced oil and
			 natural gas recovery
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits), as amended by
			 this Act, is amended by adding at the end the following new section:
						
							45S.Credit for
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in enhanced oil and natural gas recovery
								(a)General
				ruleFor purposes of section
				38, the captured carbon dioxide tertiary injectant credit for any taxable year
				is an amount equal to the product of—
									(1)the credit amount,
				and
									(2)the qualified
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in qualified enhanced oil and natural gas recovery which is
				attributable to the taxpayer.
									(b)Credit
				amountFor purposes of this section—
									(1)In
				generalThe credit amount is $0.75 per 1,000 standard cubic
				feet.
									(2)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2007, there shall be
				substituted for the $0.75 amount under paragraph (1) an amount equal to the
				product of—
										(A)$0.75, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2006 for
				1990.
										(c)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an anthropogenic source that—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
										(B)is measurable at
				the source of capture,
										(C)is compressed,
				treated, and transported via pipeline,
										(D)is sold as a
				tertiary injectant in qualified enhanced oil and natural gas recovery,
				and
										(E)is permanently
				sequestered in geological formations as a result of the enhanced oil and
				natural gas recovery process.
										(2)Anthropogenic
				sourceAn anthropogenic
				source of carbon dioxide is an industrial source, including any of the
				following types of plants, and facilities related to such plant—
										(A)a coal and natural gas fired electrical
				generating power station,
										(B)a natural gas processing and treating
				plant,
										(C)an ethanol plant,
										(D)a fertilizer plant, and
										(E)a chemical
				plant.
										(3)Definitions
										(A)Qualified
				enhanced oil and natural gas recoveryThe term qualified
				enhanced oil and natural gas recovery has the meaning given such term by
				section 43(c)(2).
										(B)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
										(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Only carbon
				dioxide captured within the United States taken into
				accountSales shall be taken into account under this section only
				with respect to qualified carbon dioxide of which is within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of the
				United States (within the meaning of section 638(2)).
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures, treats, compresses, transports and
				sells the carbon dioxide for use as a tertiary injectant in enhanced oil and
				natural gas recovery, except to the extent provided in regulations prescribed
				by the
				Secretary.
									.
					(b)Conforming
			 amendmentSection 38(b) of such Code (relating to general
			 business credit), as amended by this Act, is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end of following new paragraph:
						
							(37)the captured carbon dioxide tertiary
				injectant credit determined under section
				45S(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code (relating to other credits) is amended
			 by adding at the end the following new item:
						
							
								Sec. 45S. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					BTermination of
			 congressional moratoria on oil and gas development on the outer Continental
			 Shelf
				311.Termination of
			 laws prohibiting expenditures for oil and natural gas leasing and preleasing
			 activities regarding areas of the Outer Continental ShelfAll provisions of existing Federal law
			 prohibiting the spending of appropriated funds to conduct oil and natural gas
			 leasing and preleasing activities for any area of the Outer Continental Shelf
			 shall have no force or effect.
				COil and gas
			 development on the Coastal Plain of Alaska
				321.Short
			 titleThis subtitle may be
			 cited as the American-Made Energy and
			 Good Jobs Act.
				322.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					323.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						324.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						325.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 424 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					326.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(5)include
			 requirements and restrictions to provide for reasonable protection of fish and
			 wildlife, their habitat, subsistence resources, and the environment as
			 determined by the Secretary;
					(6)prohibit the
			 export of oil produced under the lease; and
					(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					327.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 423, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(4)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(5)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(6)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(7)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(8)Consolidation of
			 facility siting.
						(9)Appropriate
			 prohibitions or restrictions on use of explosives.
						(10)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(11)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(12)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(13)Fuel storage and
			 oil spill contingency planning.
						(14)Research,
			 monitoring, and reporting requirements.
						(15)Field crew
			 environmental briefings.
						(16)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(17)Compliance with
			 applicable air and water quality standards.
						(18)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(19)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(20)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						328.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					329.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)25 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided
			 in section 432(d), the balance shall be deposited into the Treasury as
			 miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					330.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 423(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					331.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					332.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this Act, as determined by the Secretary,
			 shall be eligible for financial assistance under this section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the north slope borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					IVOther
			 provisions
			401.Modification of
			 renewable electricity production credit for biomass facilities
				(a)In
			 generalSubsection (e) of
			 section 45 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
					
						(12)Credit allowed
				for electricity produced from biomass for on-site useIn the case
				of electricity produced after December 31, 2008, at any facility described in
				paragraph (2) or (3) of subsection (d) which is equipped with a metering device
				to determine electricity consumption or sale, subsection (a)(2) shall be
				applied without regard to subparagraph (B) thereof with respect to such
				electricity produced and consumed at such
				facility.
						.
				(b)Credit period
			 for electricity produced from open-loop biomass for on-site
			 useSubparagraph (B) of section 45(b)(4) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 clause (ii) or clause (iii) in clause (i) and inserting
			 clause (ii), (iii), or (iv),
					(2)by redesignating
			 clause (iii) as clause (iv), and
					(3)by inserting after
			 clause (ii) the following new clause:
						
							(iii)Electricity
				produced for on-site use at certain open-loop biomass
				facilitiesIn the case of electricity produced and consumed as
				described in subsection (e)(12) at any facility described in subsection
				(d)(3)(A)(ii) which is placed in service before the date of the enactment of
				this clause, the 5-year period beginning on January 1, 2009, shall be
				substituted for the 10-year period in subsection
				(a)(2)(A)(ii).
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				402.Elimination of other
			 restrictions on use of energy alternatives
				(a)Renewable
			 biomassSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(I)) is amended effective January 1, 2009—
					(1)in clause (ii), by
			 striking on non-federal land; and
					(2)in clause (iv), by
			 striking that are from non-federal forestlands, including
			 forestlands and inserting from forestlands, including those on
			 public lands and those.
					(b)Alternative
			 fuelsSection 526 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17142) is repealed.
				(c)Limitation on
			 number of new qualified hybrid advanced lean-burn technology
			 vehiclesSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f).
				403.Increased
			 credit for certain vehicles acquired from domestic corporations
				(a)Alternative
			 motor vehicle creditSection
			 30B of the Internal Revenue Code of 1986 is amended by redesignating
			 subsections (j) and (k) as subsections (k) and (l) and by inserting after
			 subsection (i) the following new subsection:
					
						(j)Increased credit
				for acquisition from domestic corporationsIn the case of a vehicle with respect to
				which credit is allowable to the taxpayer under this section, the amount of
				such credit shall be increased by $500 if such vehicle is acquired (for use or
				lease) by the taxpayer from a domestic
				corporation.
						.
				(b)New qualified
			 plug-In electric motor vehicle credit
					(1)In
			 generalSubsection (b) of section 30D of the Internal Revenue
			 Code is amended by adding at the end the following new paragraph:
						
							(4)Domestic
				acquisitionIn the case of a
				vehicle acquired (for use or lease) by the taxpayer from a domestic
				corporation,
				$500.
							.
					(2)Conforming
			 amendmentParagraph (1) of section 30D(b) of such Code is amended
			 by striking and (3) and inserting , (3), and
			 (4).
					(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired (for use or lease) after the date of the enactment of this Act.
				VCoal-to-liquid
			 fuel
			ACoal-to-liquid
			 fuel activities
				501.Short
			 titleThis subtitle may be
			 cited as the Coal-to-Liquid Fuel
			 Promotion Act of 2009.
				502.DefinitionsIn this subtitle:
					(1)Coal-to-liquidThe
			 term coal-to-liquid means—
						(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is the
			 coal resources of the United States, using the class of reactions known as
			 Fischer-Tropsch, to produce synthetic fuel suitable for transportation;
			 and
						(B)with respect to a
			 facility, the portion of a facility related to producing the inputs to the
			 Fischer-Tropsch process, the Fischer-Tropsch process, finished fuel production,
			 or the capture, transportation, or sequestration of byproducts of the use of a
			 feedstock that is primarily domestic coal at the Fischer-Tropsch facility,
			 including carbon emissions.
						(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
					503.Coal-to-liquid
			 fuel loan guarantee program
					(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
						
							(11)Large-scale
				coal-to-liquid facilities (as defined in section 502 of the
				Coal-to-Liquid Fuel Promotion Act of
				2009) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
							.
					(b)Authorization of
			 appropriationsSection 1704 of the Energy Policy Act of 2005 (42
			 U.S.C. 16514) is amended by adding at the end the following:
						
							(c)Coal-to-liquid
				projects
								(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
								(2)Alternative
				FundingIf no appropriations are made available under paragraph
				(1), an eligible applicant may elect to provide payment to the Secretary, to be
				delivered if and at the time the application is approved, in the amount of the
				estimated cost of the loan guarantee to the Federal Government, as determined
				by the Secretary.
								(3)Limitations
									(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
										(i)the tenth such
				loan guarantee is issued under this title; or
										(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
										(B)Individual
				projects
										(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
										(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels per day of coal-to-liquid fuel shall be
				eligible to receive a loan guarantee for the proportion of the cost of the
				facility that represents 20,000 barrels of coal-to-liquid fuel per day of
				production.
										(4)Requirements
									(A)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall publish guidelines for the coal-to-liquids loan guarantee
				application process.
									(B)ApplicationsNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall begin to accept applications for coal-to-liquid loan guarantees under
				this subsection.
									(C)DeadlineNot
				later than 1 year from the date of acceptance of an application under
				subparagraph (B), the Secretary shall evaluate the application and make final
				determinations under this subsection.
									(5)Reports to
				CongressThe Secretary shall submit to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report describing the status of the program
				under this subsection not later than each of—
									(A)180 days after the
				date of enactment of this subsection;
									(B)1 year after the
				date of enactment of this subsection; and
									(C)the dates on which
				the Secretary approves the first and fifth applications for coal-to-liquid loan
				guarantees under this
				subsection.
									.
					504.Coal-to-liquid
			 facilities loan program
					(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
					(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
					(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), the eligible recipient
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
					(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
					(e)Repayment of
			 loan
						(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
						(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
						(f)Requirements
						(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish guidelines for the coal-to-liquids loan application
			 process.
						(2)ApplicationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 begin to accept applications for coal-to-liquid loans under this
			 section.
						(g)Reports to
			 CongressNot later than each of 180 days and 1 year after the
			 date of enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the status of the
			 program under this section.
					(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
					505.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
				506.Strategic
			 Petroleum Reserve
					(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
						(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (e), (f), and
			 (g), respectively; and
						(2)by inserting after
			 subsection (b) (as redesignated by paragraph (1)) the following:
							
								(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1
				year after the date of enactment of the Coal-to-Liquid Fuel Promotion Act of 2009,
				the Secretary and the Secretary of Defense shall—
									(1)conduct a study of
				the feasibility and suitability of maintaining coal-to-liquid products in the
				Reserve; and
									(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
									(d)Construction of
				storage facilitiesAs soon as practicable after the date of
				enactment of the Coal-to-Liquid Fuel
				Promotion Act of 2009, the Secretary may construct 1 or more
				storage facilities in the vicinity of pipeline infrastructure and at least 1
				military
				base.
								.
						(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
						(1)in
			 subsection (a)—
							(A)in paragraph (1),
			 by inserting a semicolon at the end;
							(B)in paragraph (2),
			 by striking and at the end;
							(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(4)coal-to-liquid
				products (as defined in section 502 of the Coal-to-Liquid Fuel Promotion Act of 2009),
				as the Secretary determines to be appropriate, in a quantity not to exceed 20
				percent of the total quantity of petroleum and petroleum products in the
				Reserve.
									;
							(2)in subsection (b),
			 by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
						(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
						(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
						(1)in
			 subsection (b)—
							(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
							(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
							(2)in subsection (d),
			 in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
						507.Authorization
			 to conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
				508.Coal-to-liquid
			 long-term fuel procurement and Department of Defense developmentSection 2398a of title 10, United States
			 Code is amended—
					(1)in subsection (b)—
						(A)by striking The Secretary
			 and inserting the following:
							
								(1)In
				generalThe Secretary
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Coal-to-liquid
				production facilities
									(A)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with private companies or other entities to develop and
				operate coal-to-liquid facilities (as defined in section 502 of the
				Coal-to-Liquid Fuel Promotion Act of
				2009) on or near military installations.
									(B)ConsiderationsIn
				entering into contracts and other agreements under subparagraph (A), the
				Secretary shall consider land availability, testing opportunities, and
				proximity to raw
				materials.
									;
						(2)in
			 subsection (d)—
						(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any; and
						(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
						(3)by
			 adding at the end the following:
						
							(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
							.
					509.Report on
			 emissions of Fischer-Tropsch products used as transportation fuels
					(a)In
			 generalIn cooperation with the Administrator of the
			 Environmental Protection Agency, the Secretary of Defense, the Administrator of
			 the Federal Aviation Administration, and the Secretary of Health and Human
			 Services, the Secretary shall—
						(1)carry out a
			 research and demonstration program to evaluate the emissions of the use of
			 Fischer-Tropsch fuel for transportation, including diesel and jet fuel;
						(2)evaluate the effect
			 of using Fischer-Tropsch transportation fuel on land and air engine exhaust
			 emissions; and
						(3)in accordance with
			 subsection (e), submit to Congress a report on the effect on air quality and
			 public health of using Fischer-Tropsch fuel in the transportation
			 sector.
						(b)Guidance and
			 technical supportThe Secretary shall issue any guidance or
			 technical support documents necessary to facilitate the effective use of
			 Fischer-Tropsch fuel and blends under this section.
					(c)FacilitiesFor
			 the purpose of evaluating the emissions of Fischer-Tropsch transportation
			 fuels, the Secretary shall—
						(1)support the use
			 and capital modification of existing facilities and the construction of new
			 facilities at the research centers designated in section 417 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15977); and
						(2)engage those
			 research centers in the evaluation and preparation of the report required under
			 subsection (a)(3).
						(d)RequirementsThe
			 program described in subsection (a)(1) shall consider—
						(1)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends of Fischer-Tropsch fuels with
			 conventional crude oil-derived fuel for heavy-duty and light-duty diesel
			 engines and the aviation sector; and
						(2)the production
			 costs associated with domestic production of those fuels and prices for
			 consumers.
						(e)ReportsThe
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
						(1)not later than 180
			 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
						(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					BAmendments to the
			 Internal Revenue Code of 1986
				511.Credit for
			 investment in coal-to-liquid fuels projects
					(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(5)the qualifying
				coal-to-liquid fuels project
				credit.
							.
					(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
						
							48C.Qualifying
				coal-to-liquid fuels project credit
								(a)In
				generalFor purposes of section 46, the qualifying coal-to-liquid
				fuels project credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
								(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of property placed in service by the taxpayer
				during such taxable year which is part of a qualifying coal-to-liquid fuels
				project—
										(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
											(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(2)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (a)(4) and (b) of section 48 shall apply.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying
				coal-to-liquid fuels project means any domestic project which—
										(A)employs the class
				of reactions known as Fischer-Tropsch to produce at least 10,000 barrels per
				day of transportation grade liquid fuels from a feedstock that is primarily
				domestic coal (including any property which allows for the capture,
				transportation, or sequestration of by-products resulting from such process,
				including carbon emissions), and
										(B)any portion of the
				qualified investment in which is certified under the qualifying coal-to-liquid
				program as eligible for credit under this section in an amount (not to exceed
				$200,000,000) determined by the Secretary.
										(2)CoalThe
				term coal means any carbonized or semicarbonized matter, including
				peat.
									(d)Qualifying
				coal-to-liquid fuels project program
									(1)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a qualifying coal-to-liquid fuels project program to
				consider and award certifications for qualified investment eligible for credits
				under this section to 10 qualifying coal-to-liquid fuels project sponsors under
				this section. The total qualified investment which may be awarded eligibility
				for credit under the program shall not exceed $2,000,000,000.
									(2)Period of
				issuanceA certificate of eligibility under paragraph (1) may be
				issued only during the 10-fiscal year period beginning on October 1,
				2007.
									(3)Selection
				criteriaThe Secretary shall not make a competitive certification
				award for qualified investment for credit eligibility under this section unless
				the recipient has documented to the satisfaction of the Secretary that—
										(A)the proposal of the
				award recipient is financially viable,
										(B)the recipient will
				provide sufficient information to the Secretary for the Secretary to ensure
				that the qualified investment is spent efficiently and effectively,
										(C)the fuels
				identified with respect to the gasification technology for such project will
				comprise at least 90 percent of the fuels required by the project for the
				production of transportation grade liquid fuels,
										(D)the award
				recipient’s project team is competent in the planning and construction of coal
				gasification facilities and familiar with operation of the Fischer-Tropsch
				process, with preference given to those recipients with experience which
				demonstrates successful and reliable operations of such process, and
										(E)the award
				recipient has met other criteria established and published by the
				Secretary.
										(e)Denial of double
				benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
								.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying coal-to-liquid fuels project under
				section
				48C.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
							
								
									Sec. 48C. Qualifying coal-to-liquid fuels
				project
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					512.Temporary
			 expensing for equipment used in coal-to-liquid fuels process
					(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179E the following
			 new section:
						
							179F.Election to
				expense certain coal-to-liquid fuels facilities
								(a)Treatment as
				expensesA taxpayer may elect to treat the cost of any qualified
				coal-to-liquid fuels process property as an expense which is not chargeable to
				capital account. Any cost so treated shall be allowed as a deduction for the
				taxable year in which the expense is incurred.
								(b)Election
									(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
									(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
									(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified
				coal-to-liquid fuels process property means any property located in the
				United States—
									(1)which employs the
				Fischer-Tropsch process to produce transportation grade liquid fuels from a
				feedstock that is primarily domestic coal (including any property which allows
				for the capture, transportation, or sequestration of by-products resulting from
				such process, including carbon emissions),
									(2)the original use
				of which commences with the taxpayer,
									(3)the construction
				of which—
										(A)except as provided
				in subparagraph (B), is subject to a binding construction contract entered into
				after the date of the enactment of this section and before January 1, 2013, but
				only if there was no written binding construction contract entered into on or
				before such date of enactment, or
										(B)in the case of
				self-constructed property, began after the date of the enactment of this
				section and before January 1, 2013, and
										(4)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2018.
									(d)Election To
				allocate deduction to cooperative ownerIf—
									(1)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies, and
									(2)one or more persons
				directly holding an ownership interest in the taxpayer are organizations to
				which part I of subchapter T apply,
									the
				taxpayer may elect to allocate all or a portion of the deduction allowable
				under subsection (a) to such persons. Such allocation shall be equal to the
				person’s ratable share of the total amount allocated, determined on the basis
				of the person’s ownership interest in the taxpayer. The taxable income of the
				taxpayer shall not be reduced under section 1382 by reason of any amount to
				which the preceding sentence applies.(e)Basis
				reduction
									(1)In
				generalFor purposes of this title, if a deduction is allowed
				under this section with respect to any qualified coal-to-liquid fuels process
				property, the basis of such property shall be reduced by the amount of the
				deduction so allowed.
									(2)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a) with respect to any property which is
				of a character subject to the allowance for depreciation shall be treated as a
				deduction allowed for depreciation under section 167.
									(f)Application with
				other deductions and credits
									(1)Other
				deductionsNo deduction shall be allowed under any other
				provision of this chapter with respect to any expenditure with respect to which
				a deduction is allowed under subsection (a) to the taxpayer.
									(2)CreditsNo
				credit shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
									(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the property of the taxpayer as
				the Secretary shall
				require.
								.
					(b)Conforming
			 amendments
						(1)Section 1016(a) of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking and at the end of paragraph (37), by striking the
			 period at the end of paragraph (38) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(39)to the extent
				provided in section
				179F(e)(1).
								.
						(2)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179D, both places it appears in paragraphs (2)(C) and
			 (3)(C).
						(3)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (J), by striking the period at the end of subparagraph (K) and
			 inserting , or, and by inserting after subparagraph (K) the
			 following new subparagraph:
							
								(L)expenditures for
				which a deduction is allowed under section
				179F.
								.
						(4)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the heading and text and inserting 179E, or
			 179F.
						(5)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179E the following new
			 item:
							
								
									Sec. 179F. Election to expense certain
				coal-to-liquid fuels
				facilities.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
					513.Extension of
			 alternative fuel credit for fuel derived from coal through the Fischer-Tropsch
			 process
					(a)Alternative fuel
			 creditParagraph (5) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(5)TerminationThis
				subsection shall not apply to—
								(A)any sale or use
				involving liquid fuel derived from a feedstock that is primarily domestic coal
				(including peat) through the Fischer-Tropsch process for any period after
				September 30, 2022,
								(B)any sale or use
				involving liquified hydrogen for any period after September 30, 2014,
				and
								(C)any other sale or
				use for any period after December 31,
				2009.
								.
					(b)Payments
						(1)In
			 generalParagraph (6) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by striking and and the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
							
								(E)any alternative
				fuel or alternative fuel mixture (as so defined) involving liquid fuel derived
				from coal (including peat) through the Fischer-Tropsch process sold or used
				after September 30,
				2022.
								.
						(2)Conforming
			 amendmentSection 6427(e)(6)(C) of such Code is amended by
			 striking subparagraph (D) and inserting subparagraphs (D)
			 and (E).
						514.Modifications
			 to enhanced oil recovery credit
					(a)Enhanced credit
			 for carbon dioxide injectionsSection 43 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Enhanced credit
				for projects using qualified carbon dioxide
								(1)In
				generalFor purposes of this section—
									(A)the term
				qualified project includes a project described in paragraph (2),
				and
									(B)in the case of a
				project described in paragraph (2), subsection (a) shall be applied by
				substituting 50 percent for 15 percent.
									(2)Projects
				describedA project is described in this paragraph if it begins
				or is substantially expanded after December 31, 2007, and
									(A)uses qualified
				carbon dioxide in an enhanced oil, natural gas, or coalbed methane recovery
				method, which involves flooding or injection, or
									(B)enables the
				capture or sequestration of qualified carbon dioxide.
									(3)DefinitionsFor
				purposes of this subsection—
									(A)Enhanced oil
				recoveryThe term enhanced oil recovery means
				recovery of oil by injecting or flooding with qualified carbon dioxide.
									(B)Enhanced natural
				gas recoveryThe term enhanced natural gas recovery
				means recovery of natural gas by injecting or flooding with qualified carbon
				dioxide.
									(C)Enhanced coalbed
				methane recoveryThe term enhanced coalbed methane
				recovery means recovery of coalbed methane by injecting or flooding with
				qualified carbon dioxide.
									(D)Qualified carbon
				dioxideThe term qualified carbon dioxide means
				carbon dioxide which is produced from the gasification and subsequent
				refinement of a feedstock which is primarily domestic coal, at a facility which
				produces coal-to-liquid fuel.
									(E)Capture or
				sequestrationThe term capture or sequestration
				means any equipment or facility necessary to—
										(i)capture or
				separate qualified carbon dioxide from other emissions,
										(ii)transport
				qualified carbon dioxide, or
										(iii)process and use
				qualified carbon dioxide in a qualified project.
										(4)TerminationThis
				subsection shall not apply to costs paid or incurred for any qualified project
				after December 31,
				2020.
								.
					(b)Conforming
			 amendments
						(1)Section 43 of the
			 Internal Revenue Code of 1986 is amended—
							(A)by striking
			 enhanced oil recovery credit in subsection (a) and inserting
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit,
							(B)by striking
			 qualified enhanced oil recovery costs each place it appears and
			 inserting qualified costs,
							(C)by striking
			 qualified enhanced oil recovery project each place it appears
			 and inserting qualified project, and
							(D)by striking the
			 heading and inserting:
								
									43.Enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration
				credit
									.
							(2)The item in the
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code relating to section 43 is amended to read as follows:
							
								
									Sec. 43. Enhanced oil, natural
				gas, and coalbed methane recovery, and capture and sequestration
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years ending after December 31, 2009.
					515.Allowance of
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit against the alternative minimum tax
					(a)In
			 generalSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 (relating to limitation based on amount of tax) is amended by
			 redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively,
			 and by inserting after paragraph (3) the following new paragraph:
						
							(4)Special rules
				for enhanced oil, natural gas, and coalbed methane recovery, and capture and
				sequestration creditIn the case of the enhanced oil, natural
				gas, and coalbed methane recovery, and capture and sequestration credit
				determined under section 43—
								(A)this section and
				section 39 shall be applied separately with respect to such credit, and
								(B)in applying
				paragraph (1) to such credit—
									(i)the
				tentative minimum tax shall be treated as being zero, and
									(ii)the limitation
				under paragraph (1) (as modified by clause (i)) shall be reduced by the credit
				allowed under subsection (a) for the taxable year (other than the enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration credit
				and the specified
				credits).
									.
					(b)Conforming
			 amendments
						(1)Section
			 38(c)(2)(A)(ii)(II) of such Code is amended by inserting the enhanced
			 oil, natural gas, and coalbed methane recovery, and capture and sequestration
			 credit, after employee credit,.
						(2)Section
			 38(c)(3)(A)(ii)(II) of such Code is amended by inserting , the enhanced
			 oil, natural gas, coalbed methane recovery, capture and sequestration
			 credit, after employee credit.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2009.
					VIIncentivizing the
			 Extraction and Processing of Oil Shale
			601.Incentives for
			 extraction and processing of oil shale
				(a)Investment tax
			 credit for extraction and processing of oil shale using in-situ conversion
			 technology
					(1)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by inserting
			 after section 48C the following new section:
						
							48D.Oil shale
				extraction and processing facility
								(a)General
				ruleFor purposes of section
				46, the oil shale extraction and processing credit for any taxable year is 30
				percent of the cost of any qualified oil shale extraction and processing
				property.
								(b)Qualified oil
				shale extraction and processing propertyThe term qualified oil shale
				extraction and processing property means property of a character subject
				to the allowance for depreciation—
									(1)which is used in the United States solely
				to extract and process oil shale using in-situ conversion technology,
									(2)the original use
				of which commences with the taxpayer after the date of the enactment of this
				section,
									(3)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this subsection, but only if no written binding contract for
				the acquisition was in effect on or before the date of the enactment of this
				subsection, and
									(4)which is placed in
				service by the taxpayer before January 1, 2021.
									(c)Special rule for
				certain subsidized propertyFor purposes of this section, rules
				similar to the rules of section 48(a)(4) shall apply.
								(d)Denial of double
				benefitA deduction or credit shall not be allowed under any
				other provision of this chapter for the cost taken into account under
				subsection
				(a).
								.
					(2)Credit treated
			 as part of investment creditSection 46, as amended by this Act, is
			 amended by striking and at the end of paragraph (5), by striking
			 the period at the end of paragraph (6) and inserting , and, and
			 by adding at the end the following new paragraph:
						
							(7)the oil shale extraction and processing
				credit.
							.
					(3)Conforming
			 amendments
						(A)Section 49(a)(1)(C), as amended by this
			 Act, is amended by striking and at the end of clause (v), by
			 striking the period at the end of clause (vi) and inserting ,
			 and, and by adding at the end the following new clause:
							
								(vii)the basis of any qualified oil shale
				extraction and processing
				property.
								.
						(B)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1, as amended by this Act, is amended by
			 inserting after the item relating to section 48C the following new item:
							
								
									Sec. 48D. Oil shale extraction and processing
				facility.
								
								.
						(b)Expensing oil
			 shale extraction and processing propertyPart VI of subchapter B
			 of chapter 1 of such Code, as amended by this Act, is amended by inserting
			 after section 179F the following new section:
					
						179G.Election to
				expense certain oil shale extraction and processing property
							(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any qualified oil shale extraction and processing property
				as an expense which is not chargeable to capital account. Any cost so treated
				shall be allowed as a deduction for the taxable year in which the expense is
				incurred.
							(b)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(c)Qualified oil
				shale extraction and processing propertyFor purposes of this
				section—
								(1)The term qualified oil shale
				extraction and processing property means any property located in the
				United States—
									(A)the original use
				of which commences with the taxpayer and which original use is solely to
				extract or process oil shale, and
									(B)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2019.
									(d)Election To
				allocate deduction to cooperative ownerIf—
								(1)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies, and
								(2)one or more
				persons directly holding an ownership interest in the taxpayer are
				organizations to which part I of subchapter T apply,
								the
				taxpayer may elect to allocate all or a portion of the deduction allowable
				under subsection (a) to such persons. Such allocation shall be equal to the
				person’s ratable share of the total amount allocated, determined on the basis
				of the person’s ownership interest in the taxpayer. The taxable income of the
				taxpayer shall not be reduced under section 1382 by reason of any amount to
				which the preceding sentence applies.(e)Basis
				reduction
								(1)In
				generalFor purposes of this
				title, if a deduction is allowed under this section with respect to any
				qualified oil shale extraction and processing property, the basis of such
				property shall be reduced by the amount of the deduction so allowed.
								(2)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a) with respect to any property which is
				of a character subject to the allowance for depreciation shall be treated as a
				deduction allowed for depreciation under section 167.
								(f)Application with
				other deductions and credits
								(1)Other
				deductionsNo deduction shall be allowed under any other
				provision of this chapter with respect to any expenditure with respect to which
				a deduction is allowed under subsection (a) to the taxpayer.
								(2)CreditsNo
				credit shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
								(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the property of the taxpayer as
				the Secretary shall
				require.
							.
				(c)Conforming
			 amendments
					(1)Section 1016(a) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of paragraph (38), by striking the period at the end of paragraph (39)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(40)to the extent
				provided in section
				179G(e)(1).
							.
					(2)Section 1245(a) of
			 such Code is amended by inserting 179G, after
			 179F, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(3)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (L), by striking the period at the end of subparagraph (M) and
			 inserting , or, and by inserting after subparagraph (M) the
			 following new subparagraph:
						
							(N)expenditures for
				which a deduction is allowed under section
				179G.
							.
					(4)Section
			 312(k)(3)(B) of such Code is amended by striking or 179F each
			 place it appears in the heading and text and inserting 179F, or
			 179G.
					(5)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179F the following new
			 item:
						
							
								Sec. 179G. Election to expense certain oil
				shale extraction and processing
				property.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
				VIILand for Biofuel
			 Production
			701.Lease of public
			 lands for production of renewable biomass for biofuels
				(a)In
			 generalTitle II of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 et seq.) is
			 amended by adding at the end the following new section:
					
						216.Lease of public
				lands for production of renewable biomass for biofuels
							(a)Authority To
				lease landsThe Secretary may
				lease a tract of the public lands under this Act where, as a result of land use
				planning required under section 202 of this Act, the Secretary determines
				that—
								(1)the tract is
				suitable for agricultural production; and
								(2)the lessee of the tract will use the tract
				for the production of renewable biomass to be used in the production of
				biofuels.
								(b)Exclusion of
				certain public landsThis section does not apply with respect to
				the following land:
								(1)Land in a unit of the National Wilderness
				Preservation System.
								(2)Land included in
				the National Wild and Scenic Rivers Systems.
								(3)Land included in
				the National System of Trails.
								(4)Land designated as
				a National Monument.
								(5)Land regarding which other public
				objectives and values, including recreation and scenic values, outweigh the
				benefit of using the land for the production of renewable biomass for biofuels,
				as determined by the Secretary.
								(c)ConsiderationThe lease of public lands under this
				section shall be made at a rental rate determined by the Secretary to be
				appropriate to promote the production of renewable biomass for biofuels.
							(d)Competitive
				bidding
								(1)In
				generalThe lease of public
				lands under this section shall be conducted under competitive bidding
				procedures to be established by the Secretary.
								(2)ModificationThe Secretary may lease public lands under
				this section with modified competitive bidding or without competitive
				bidding—
									(A)to assure an
				equitable distribution of land among potential renters; or
									(B)to encourage
				farmers who are using other lands to produce feed grains for biofuels
				production to return the other lands to crop production for food or feed
				use.
									(e)DefinitionsIn
				this section:
								(1)BiofuelThe term biofuel means a
				fuel derived from renewable biomass.
								(2)Renewable
				biomassThe term
				renewable biomass means—
									(A)renewable plant
				material, including feed grains and other agricultural commodities (other than
				trees); and
									(B)crop residue and
				other vegetative waste material (other than wood waste and wood
				residues).
									.
				(b)Clerical
			 amendmentThe table of
			 contents at the beginning of such Act is amended by adding at the end of the
			 items relating to title II the following new item:
					
						
							216. Lease of public lands for production
				of renewable biomass for
				biofuels.
						
						.
				
